Per Curiam.

This is an action in mandamus originating in this court. By this action, relator seeks to compel respondents, as County Commissioners of Erie County, to *26do the acts necessary to obtain a state subsidy in the amount of $100,000 for airport development which is available under the provisions of Subsection 800-089 of Amended Substitute House Bill No. 886, effective September 1, 1967.
The cause is before the court upon the petition, answer, reply, depositions, agreed statement of facts and briefs. Both relator and respondents have waived oral argument.
Among other things, Amended Substitute House Bill No. 886 provides for the appropriation of $1,730,000 for airport development in certain enumerated counties, to be distributed by the Director of Commerce. It provides that no more than $100,000 may be expended for any one county. The money is to be used only for construction of runways and ramps and the grant is to be based on the minimum aviation needs of the area to accommdate twin-engine aircraft. Relator alleges that a line appropriation of $100,000 was made to Erie County for this purpose.
Subsection 800-089 of Amended Substitute House Bill No. 886 imposes no duty on the county to build airports, improve the runways of existing airports or even to seek the money. Therefore, the writ of mandamus is denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O ’Neihl, Schneider, Herbert and Duncan, JJ., concur.